             Case 5:18-cr-00687-XR Document 95 Filed 03/02/21 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


UNITED STATES OF AMERICA                                 §
                                                         §
v.                                                       §                   SA-18-CR-687-XR
                                                         §
TRAVIS CAMERON MOLDEN,                                   §
            Defendant.                                   §
                                                         §
                                                         §


                         FINDINGS OF FACT AND CONCLUSIONS OF LAW

        On September 19, 2018, the Defendant, Travis Cameron Molden, was charged in an Indictment

with two counts: (1) Escape and (2) Felon in Possession of a Firearm. A Superseding Indictment was filed

on December 18, 2019.


        On March 1, 2021, the Court held a bench trial in the above-captioned cause. Defendant Travis

Cameron Molden was present and represented by counsel. Prior to the bench trial the Defendant

indicated that he understood his rights and knowingly waived his right to trial by jury.


        After hearing the evidence, the Court has determined that Defendant is guilty beyond a

reasonable doubt of violating 18 U.S.C. Section 751(a) (Escape) and 18 U.S.C. § 922(g)(1) (felon in

possession of a firearm). In accordance with Federal Rule of Criminal Procedure 23(c), the Court enters

these Findings of Fact and Conclusions of Law.


FINDINGS OF FACT


        1.      On February 21, 2013, a Judgment was signed wherein the Defendant was committed to

the Bureau of Prisons for a term of sixty months for receiving a firearm while under a felony indictment

and selling a firearm to a convicted felon. See SA-12-CR-459; Gov’t Ex. 1.


                                                     1
             Case 5:18-cr-00687-XR Document 95 Filed 03/02/21 Page 2 of 7



        2.      On or about July 26, 2017, the Defendant was transferred to the Austin Residential

Reentry Center (“RRC”) to complete his sentence in SA-12-CR-459. Gov’t Ex. 5.

        3.      On October 11, 2017, the Defendant walked out of the Center at 2:00 a.m. without

authorization. Testimony of Robert Garcia, Director of Austin Residential Reentry Center; Gov’t Ex. 5. His

release date was December 22, 2017. Id. The Defendant understood that his participation in Home

Detention was an alternative to placement in a RRC and that he legally remained in the custody of the

Bureau of Prisons and/or the U.S. Attorney General and that failure to remain at the required location

may result in a prosecution for escape. Id. A Form BP-A0393 was issued and notice was given to the

United States Marshal’s Service (“USMS”) and all law enforcement agencies that the Defendant was on

escape status. Testimony of USMS Deputy Eric De Los Santos; Gov’t Ex. 5. The Form BP-A0393 incorrectly

reflected the charges the Defendant was convicted in SA-12-CR-459. That error does not serve as a

defense in the charges in this case.

        4.      Defendant’s defense that he had an earlier altercation with a supervisor at the facility and

she told him to leave is not credible. The Defendant’s alternative theory that he was authorized to leave

BOP supervision fails for lack of credible evidence. The Defendant testified in this case. During his

testimony he admitted he was a fugitive at the time of this incident, contradicting his testimony that he

was told he could leave the facility.

        5.      On June 26, 2018, the USMS Lone Star Fugitive Task Force and the San Antonio Police

Department (“SAPD”) conducted an operation to locate and arrest Savawn Kyle, who was wanted on a

murder warrant out of Bexar County, Texas. While conducting surveillance on a San Antonio, Texas

apartment complex where Kyle was believed to be staying, law enforcement observed Travis Camero

Molden drive a silver Dodge Charger into the parking lot. Testimony of William Britain; Gov’t Ex. 7.

        6.      Kyle was observed entering the passenger’s side of Molden’s vehicle. Kyle was carrying a

beverage in his right hand. Even if Kyle was carrying one firearm, given his apparel and lack of any


                                                    2
               Case 5:18-cr-00687-XR Document 95 Filed 03/02/21 Page 3 of 7



bag/backpack/gun holster, it is highly unlikely he was in possession of two firearms. Gov’t Ex. 7. Law

enforcement officers attempted to stop the Dodge Charger in the parking lot of the apartment complex.

Gov’t Ex. 7.

        7.        The Dodge Charger evaded the law enforcement officers and crashed into a parked

vehicle in the parking lot.1 Gov’t Ex. 7 and 9; Testimony of Eric De Los Santos. Molden and Kyle exited the

Dodge Charger and fled on foot. Gov’t Ex. 7. They were both taken into custody after a foot pursuit.

Gov’t Ex. 7; Testimony of Eric De Los Santos. Given the apparel worn by Kyle, it is highly improbable that

Kyle was in possession of the two firearms while he was being chased. The Court finds credible USMS

Deputy De Los Santos’s testimony that he saw two weapons in the Dodge Charger. The Court further finds

credible the testimony of SAPD Det. Raul Garcia, wherein he denies threatening the Defendant with a

possession of firearm charge.

        8.        The Defendant’s argument that he was not aware that law enforcement officers were

attempting to stop him and did not have sirens or lights activated is no defense to the two charges in the

indictment. Nevertheless, the Court finds credible the testimony of USMS Deputy De Los Santos and Bexar

County Sherriff’s Deputy Seth Allen that some of the law enforcement vehicles had their emergency lights

activated and that it should have been readily apparent to the Defendant that law enforcement officers

were attempting to stop the Defendant’s vehicle. The Defendant fled the scene in an attempt to avoid

capture by law enforcement officers.

        9.        Two firearms were observed in plain view in the abandoned Dodge Charger. From the

front passenger side, a dark colored plastic bag was seen on the passenger floorboard that appeared to

be covering a weapon. Testimony of Eric De Los Santos. On the driver side floorboard, USMS Deputy De




1
  A woman, not involved in this case, was inside the vehicle that Defendant crashed into. Her statement was
included in the video introduced as Exhibit 10. The Defendant testified that no woman was in the car, continuing
his argument that law enforcement officers have fabricated evidence or lied. Defendant’s testimony is not
credible.

                                                        3
              Case 5:18-cr-00687-XR Document 95 Filed 03/02/21 Page 4 of 7



Los Santos saw a pistol and cell phone. The two front bucket seats of the vehicle were separated by a

console, which would prevent the weapons from moving inadvertently from one side of the vehicle to the

other. Gov’t Ex. 13B; Testimony of Eric De Los Santos; Testimony of Det. Joe Rios. Because Kyle and

Molden were suspected of committing a murder, the Dodge Charger was not immediately searched, the

SAPD sought a search warrant, and the vehicle was towed to a secure SAPD location. Testimony of Eric

De Los Santos; Testimony of Det. Joe Rios (“scene frozen”).

        10.      On June 26, SAPD Det. Steven Huffman was summoned to the scene to collect evidence,

but because the scene may have implications regarding a suspected murder investigation, Det. Huffman

informed officers at the scene that a Crime Scene Investigator (“CSI”) was required to collect the evidence.

Nevertheless, Det. Huffman did investigate the vehicle crash scene. Det. Huffman’s body cam captured

the interior of the Dodge Charger and he saw a handgun on the driver’s side floorboard. Testimony of

Det. Steven Huffman; Gov’t Ex. 10A and 13A. The Court does not find credible the Defendant’s testimony

that law enforcement officers may have planted the weapons in his car.

        11.      The Dodge Charger was thereafter towed to a SAPD secured facility Ninth Street Pound.2

A SAPD Crime Scene Investigator was sent to the secured facility to inventory the evidence. CSI A.

Bustamante inventoried the vehicle. On the front driver’s floorboard was a Glock, model G30, .45 caliber

pistol, serial number GUV193. Gov’t Ex. 12; Testimony of CSI A. Bustamante. Recovered from the front

passenger floorboard was a Taurus, model PT24/7 G2C, .45 caliber pistol, serial number NEW12920, one

round in the chamber, and several rounds in the magazine. Gov’t Ex. 12, 17, 17A, 17B, 17C; Testimony of

CSI A. Bustamante. Also recovered from the Dodge Charger was small amounts of drugs, and various cell

phones. Gov’t Ex. 12. On the driver’s side floorboard, a Samsung cell phone was also located. Attached




2
 The Defendant argues that law enforcement officers did not secure a search warrant prior to a search of the
vehicle being conducted. Because the firearm was seen in an open and obvious location, the Court need not
consider Defendant’s arguments regarding any improper search. United States v. Anaya-Sanchez, 242 Fed. Appx.
215, 217 (5th Cir. 2007) (citing Colorado v. Bannister, 449 U.S. 1, 2, 101 S.Ct. 42, 66 L.Ed.2d 1 (1980)).

                                                      4
              Case 5:18-cr-00687-XR Document 95 Filed 03/02/21 Page 5 of 7



to the Samsung cell phone was a Visa card, a Texas Driver’s License card in the name of Travis Cameron

Molden and a social security card in the Defendant’s name. Gov’t Ex. 16B.

        12.      The Defendant was in actual or constructive possession of a Glock, model G30, .45 caliber

pistol, serial number GUV 193. The Glock was in the Defendant’s possession prior to Kyle entering the

vehicle or Kyle brought the Glock to the vehicle and provided the weapon to the Defendant. Defendant

was able to exercise dominion and control of the Glock.

        13.      The firearm had travelled in interstate and foreign commerce.

        14.      The Government has established beyond a reasonable doubt that the Defendant is guilty

of the offense of Escape. 18 U.S.C. Section 751(a).

        15.      The Government has established beyond a reasonable doubt that the Defendant is guilty

of the offense of Felon in Possession of a Firearm. 18 U.S.C. Section 922(g)(1).


Conclusions of Law


        1.       There are three elements of the federal escape offense established by 18 U.S.C. section

751(a): (1) an escape, (2) from the custody of an institution where the prisoner is confined by direction of

the Attorney General, (3) pursuant to a judgment of conviction or other process issued under the laws of

the United States by a court. United States v. Spletzer, 535 F.2d 950, 953 (5th Cir. 1976).

        2.       Escape means absenting oneself from custody without permission. United States v.

Bailey, 444 U.S. 394, 407, 100 S. Ct. 624, 633, 62 L. Ed. 2d 575 (1980).

        3.       The Defendant was in “custody” when he was housed at the Austin Residential Reentry

Center. United States v. Goad, 788 F.3d 873, 875 (8th Cir. 2015). The Defendant left the facility without

permission. The Defendant was confined to the facility pursuant to a judgment of conviction issued under

the laws of the United States by a court.

        4.       The Government has established beyond a reasonable doubt that the Defendant is guilty

of the offense of Escape. 18 U.S.C. Section 751(a).

                                                      5
              Case 5:18-cr-00687-XR Document 95 Filed 03/02/21 Page 6 of 7



        5.       To establish a violation of § 922(g)(1), the government has the burden to prove three

elements beyond a reasonable doubt: (1) that the defendant previously had been convicted of a felony;

(2) that he possessed a firearm; and (3) that the firearm traveled in or affected interstate commerce.

United States v. Guidry, 406 F.3d 314, 318 (5th Cir. 2005).

        6.       Prior to June 26, 2018, the Defendant had been convicted of a felony. See SA-12-CR-459;

Gov’t Ex. 1; SA-18-CR-687, Docket No. 80 (Stipulation).

        7.       On June 26, 2018, the Defendant knew he had been convicted of a felony. Gov’t Ex. 1;

SA-18-CR-687, Docket No. 80 (Stipulation).

        8.       “Possession” may be one of two kinds: actual possession or constructive possession.

              a. A person who knowingly has direct physical control over a thing, at a given time, is in

                 actual possession of it.

              b. A person who, although not in actual possession, knowingly has both the power and the

                 intention, at a given time, to exercise dominion or control over a thing, either directly or

                 through another person or persons, is in constructive possession of it.

        9.       Possession may be sole or joint. If one person alone has actual or constructive possession

of a thing, possession is sole. If two or more persons share actual or constructive possession of a thing,

possession is joint.

        10.      On June 26, 2018, the Defendant was in actual or constructive possession of a Glock,

model G30, .45 caliber pistol, serial number GUV 193. The firearm had travelled in interstate and foreign

commerce.

        11.      The Government has established beyond a reasonable doubt that the Defendant is guilty

of the offense of Felon in Possession of a Firearm. 18 U.S.C. Section 922(g)(1).


                                               CONCLUSION

        For the foregoing reasons, the Court finds the Defendant GUILTY on all charges.


                                                      6
   Case 5:18-cr-00687-XR Document 95 Filed 03/02/21 Page 7 of 7



It is so ORDERED.

SIGNED this 2nd day of March, 2021.




                                      7
